 

--------------------------------------------------------------------------------

Exhibit 10.25




DESCRIPTION OF 2011 BONUS PLAN




In February 2011, the Compensation Committee of our Board of Directors (the
"Compensation Committee") approved performance-based bonus opportunities under
which our named executive officers, David R. Parker, Richard B. Cribbs, Joey B.
Hogan, Tony Smith, and R.H. Lovin, Jr. (each a "Named Executive Officer" and,
collectively, the "Named Executive Officers"), are eligible to receive a bonus
equal to a percentage of their base salary based upon our achievement of fiscal
2011 consolidated operating income and operating ratio targets (and for Mr.
Smith, the satisfaction of the fiscal 2011 operating income and operating ratio
targets established for Southern Refrigerated Transport, Inc. ("SRT")), as
applicable.  As in 2010, the percentage of salary assigned to each Named
Executive Officer is based on the Compensation Committee's evaluation of (i) the
magnitude of each Named Executive Officer's ability to impact corporate
performance based on the executive's responsibilities at the time the targets
are set, (ii) the composition of each Named Executive Officer's total
compensation package, and (iii) our long-term financial goals.
 
In connection with the 2011 performance-based bonus opportunities described
above and consistent with the Company's performance goals, the Compensation
Committee set performance targets for each Named Executive Officer (other than
Mr. Smith, whose performance targets are provided below) related to us having
consolidated operating income of $35,351,000 and a consolidated operating ratio
of 93.9% for 2011.  As with the performance targets established in prior years,
the Compensation Committee also created specific parameters for awarding bonuses
within certain incremental ranges of achievement of the performance targets,
subject to upward or downward adjustment in defined circumstances.  The
applicable percentage of the achieved performance target is then multiplied by
the Named Executive Officer's target bonus (50% of each of Messrs. Parker's,
Hogan's and Lovin's base salaries for 2011; 40% of Mr. Cribbs' base salary for
2011) to determine the Named Executive Officer's bonus.  The following table
sets forth a summary of the incremental levels of achievement of the performance
targets and the related percentage of the potential bonus associated with such
achievement.


2011 Incremental Ranges of Performance Targets (Consolidated)
Consolidated
Operating Income
($)
(000s)
Consolidated
Operating Ratio
(%)
% of Bonus
Opportunity Paid as
Bonus
(%)
33,200
94.3
75.0
35,351
93.9
100.0
37,854
93.5
110.0
40,356
93.1
120.0
41,392
92.9
150.0

 
 
For Mr. Smith, the Compensation Committee set performance targets, of which 20%
is related to the consolidated performance targets set forth above and 80% is
related to SRT having operating income of $15,324,000 and an operating ratio of
90.2% for 2011.  As with the performance targets for the other Named Executive
Officers, the Compensation Committee also created specific parameters for
awarding an additional bonus to Mr. Smith within certain incremental ranges of
achievement above the performance targets.  The following table sets forth, with
respect to Mr. Smith, a summary of the incremental levels of achievement of the
performance targets and the related percentage of the potential bonus associated
with such achievement.


2011 Incremental Ranges of Performance Targets (SRT)
SRT
Operating Income
($)
(000s)
SRT
Operating Ratio
(%)
% of Bonus
Opportunity Paid as
Bonus
(%)
14,683
90.6
75.0
15,324
90.2
100.0
15,996
89.8
110.0
16,668
89.3
120.0
16,966
89.1
150.0


 
Back to Form 10-K [form10k.htm]